Citation Nr: 0932125	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as asthma and clinically diagnosed as chronic 
obstructive pulmonary disorder (COPD).

2.  Entitlement to service connection for pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to February 
1980. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a lung disorder and pes planus.  Timely 
appeals were noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on February 14, 2008.  A 
copy of the hearing transcript has been associated with the 
claims folder.

In April 2008, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
a chronic lung disorder had its onset during service or is 
otherwise related to active duty.  

2.  Pes planus pre-existed service and a preponderance of the 
evidence is against a finding that it increased in severity 
during active duty. 


CONCLUSIONS OF LAW

1.  A chronic lung disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

2.  Pes planus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated May 2002 and December 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The December 2006 correspondence notified the 
Veteran of the way initial disability ratings and effective 
dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Legal Criteria

In general, service connection will be granted for 
disabilities resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  There must be medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

A Veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Service Connection for a Lung Disorder

The Veteran has claimed service connection for a lung 
disorder, which he has characterized as asthma.  According to 
the Veteran, he often suffered decreased respiratory function 
during service, particularly during periods of strenuous 
activity.  

Service treatment records show that the Veteran was treated 
for colds and bronchitis during his 7-year military career.  
His September 1979 separation examination made no mention of 
a chronic respiratory disorder or lung pathology.  

The Veteran filed a claim for compensation benefits in 
October 1992 and made no mention of pes planus or a lung 
disability.  

Post-service evidence includes a December 1992 VA general 
medical examination during which there was no mention of a 
lung disorder.  A March 1994 VA clinical record notes "vague 
chest discomfort" with a "history of bronchial asthma," 
treated with albuterol.  March 1994 and July 1995 chest X-
rays were normal.  In an April 2002 VA clinical note, the 
Veteran indicated that he had had asthma "since 1975."  
Clinical notes show that the Veteran has been treated with 
albuterol since at least 1995, although he testified during 
his February 2008 hearing that he began using his brother's 
inhaler shortly after service.  

The Veteran has identified several facilities that treated 
him for respiratory disorders since his discharge, including 
the Purdue University health centers and hospitals in 
Delaware and California.  None of the private facilities who 
responded to the RO's request for records were able to 
provide evidence pertinent to his claims.  

The Veteran received a VA pulmonary consult in June 2006.  It 
was noted that the Veteran had smoked 1 pack per day for 
"many years" and that he was unable to quit.  The note 
further indicated "been [diagnosed] with 'asthma' for 15 
years" which had improved with prednisone and albuterol.  
His main symptom was coughing and shortness of breath at 
night.  The pulmonologist found that the Veteran's lung 
symptoms were attributable to "moderate" COPD.  The Veteran 
was advised to quit smoking.  

During his February 2008 hearing, the Veteran testified that 
he did not smoke during service.  According to his testimony, 
he had had no breathing problems upon entry into service; all 
of his respiratory difficulties developed during service.  
The Veteran stated his belief that his in-service diagnoses 
were not actually bronchitis, but rather attacks of bronchial 
asthma.  

The Veteran received a VA examination in March 2009.  The 
claims folder was reviewed and the service treatment records 
pertinent to respiratory ailments were noted.  The Veteran 
gave a history of wheezing and shortness of breath since 
1975, as well as a history of smoking "somewhat" during 
service.  He took an over-the-counter cold medication to 
treat his symptoms in-service, and told the examiner that 
this helped.  He did not begin using an inhaler until a few 
years after discharge.  The Veteran, a current smoker, had 
recently been diagnosed with COPD.  He used an albuterol 
inhaler as needed.  His lung symptoms flared in warmer 
weather.  A chest X-ray showed a "confluence of vessels vs. 
pulmonary nodule" for which the Veteran was being followed.  
Pulmonary function testing showed "moderate obstructive 
ventilatory dysfunction."  

After interviewing the Veteran and conducting a physical 
examination that included chest X-rays and pulmonary function 
testing, the examiner diagnosed "moderate" COPD which did 
not have its onset during service.  As justification for his 
opinion, the examiner pointed out that the Veteran did not 
show evidence of a chronic lung disorder in service, and that 
his 1979 separation examination was negative for lung 
pathology.  The examiner found that the Veteran's current 
lung pathology is due to COPD as the result of tobacco use.  

In a June 2009 statement, the Veteran indicated that he did 
not smoke "prior to [his] enlistment in the military" and 
that he felt his respiratory disorder was the result of 
exposure to jet fuel.  

After carefully reviewing the evidence of record, the Board 
finds that a preponderance of the evidence weighs against the 
Veteran's claim for service connection for a lung disorder.  
Service treatment records show that the Veteran was treated 
in-service for bronchitis and upper respiratory infections.  
There is no mention of asthma, and his separation examination 
was negative for lung pathology.  

The Veteran has indicated that he has had breathing 
difficulties since service.  He is competent to report 
symptoms of breathing difficulties both during and after 
service.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).   
However, the inconsistencies inherent in the Veteran's 
statements as to continuity of symptomatology since service 
diminish their credibility.  The Veteran's separation 
examination was negative for chronic lung pathology.  The 
Veteran was aware of his right to VA compensation as 
evidenced by his October 1992 claim, but he made no mention 
of a respiratory disability at that time.  A December 1992 VA 
general medical examination made no mention of any 
respiratory disorder and the pulmonary system was normal on 
examination.  Chest X-rays conducted in March 1994 and July 
1995 were normal.  The first claim of continuity of 
symptomatology was made in a clinical note dated April 2002, 
2 months after the Veteran filed his claim.  The Veteran has 
also made inconsistent statements with regard to whether or 
not he smoked during service.  Because of the inconsistencies 
in lay evidence, the Board finds that it is of diminished 
probative value in this matter.   

Conversely, the March 2009 VA examiner is competent to render 
a diagnosis and etiology opinion in this matter.  His 
conclusions are credible and reasonably based on a thorough 
review of the claims folder, including service and post-
service treatment records, as well as a physical examination 
of the Veteran including chest X-rays and pulmonary function 
tests.  There is no competent evidence that rebuts the 
examiner's conclusion that there is no evidence of chronicity 
in service and that the Veteran currently has COPD as the 
result of tobacco use.  Thus, the VA examiner's etiology 
opinion is of greater probative weight here.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's lung disorder is causally related 
to active service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



Pes planus

As a preliminary matter, the Board notes that pes planus was 
noted on the Veteran's entry examination, dated April 1973.  
Thus, the presumption of soundness does not attach.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The Veteran has testified that he had difficulty with his 
feet from the time he entered service, which he attributed to 
an aggravation of his pre-existing pes planus.  On one 
occasion, according to the Veteran, a rock became lodged in 
his boot during a march, which caused an aggravation of his 
symptoms.  He indicated that he was issued special boots and 
sometimes wore tennis shoes.  He often had painful 
callosities which he removed himself or were removed by a 
medical professional.

Service treatment records show that the Veteran reported foot 
pain in May 1973 and was advised not to run for 2 days.  In 
June 1973, he reported callosities on the toes.  It was noted 
that his shoes "fit fine."  In March 1974, the Veteran 
reported painful feet and an inability to participate in 
physical functioning tests.  Calluses were reported again in 
April 1975, January 1977 and November 1978.  The Veteran's 
September 1979 separation examination was negative for 
pathology relating to the feet.  

Post-service evidence includes the Veteran's testimony that 
he has had pain in his feet since service and continuously 
since his discharge from service.  The Veteran is competent 
to report symptoms of painful feet.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  

The Veteran received a VA examination of his feet in March 
2009.  The service treatment records were reviewed and the 
Veteran's in-service complaints of foot pain and callosities 
were noted.  The Veteran reported to the examiner that he did 
not seek treatment for his foot pain until 1987 or 1988.  
Physical examination showed a callus on the plantar aspect of 
the right great toe with no painful motion, edema, 
instability, weakness, tenderness or other symptoms.  Mild 
pes planus was noted.  

In the examiner's opinion, the Veteran's pre-existing pes 
planus did not undergo a permanent and measurable increase in 
severity during service.  The examiner noted that there was 
"little about his feet in the C-file, and that only stated 
that the Veteran became symptomatic with walking long 
distances."  The examiner also pointed out that the 
Veteran's September 1979 separation examination was negative 
for foot pathology.  The Veteran's symptoms are currently 
"mild," and the Veteran indicated to the VA examiner that 
he could walk significant distances.  In correspondence dated 
June 2009, the Veteran clarified that he can walk long 
distances only with the assistance of pain medication.   

On review, the Board finds that service connection for the 
Veteran's pre-existing pes planus is not warranted.  Although 
there were sporadic complaints of foot pain and callosities 
in service, there is no measurable increase in severity that 
can be gleaned from the service treatment records.  The 
Veteran was treated for foot pain or callosities on 
approximately 7 occasions during his 7 year military career.  
The March 2009 VA examiner concluded that this does not 
constitute an increase in severity, and pointed out that the 
Veteran's pes planus today can still only be termed "mild."  
The VA examiner is competent to render an opinion in this 
matter, and his conclusions are reasonably based on the facts 
as contained within the record.  

The Veteran's statements with regard to the increase in foot 
symptomatology in service have been considered; however, 
while the Veteran is competent to attest to the severity of 
his foot pain, he is not shown to have the expertise to 
determine that underlying foot pathology underwent an 
increase in severity in service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  (While a layperson is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge or expertise, such as the condition causing the 
symptoms.)  Given the nature of the issue before the Board, 
the probative value of the VA examination report is greater 
than the Veteran's testimony.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's pes planus underwent an increase 
in severity during active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for a lung disorder, 
claimed as asthma and clinically diagnosed as chronic 
obstructive pulmonary disorder (COPD), is denied.

Entitlement to service connection for pes planus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


